Appeal by defendant from a judgment of the County Court, Westchester County rendered October 17, 1975, convicting him of robbery in the first degree (two counts), petit larceny and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. Judgment affirmed. We believe that it was proper for the trial court to have denied a defense request that the court appoint a handwriting expert to compare defendant’s signature on two confessions with subsequent exemplars, which are inherently suspect (see United States v Lam Muk Chiu, 522 F2d 330). We have examined defendant’s remaining contentions and find them to be without merit. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.